Opinion by
Judge Bakbieri,
The appellant, William L. Huntsberger, appeals from a decision of the 'Court of Common Pleas of Columbia County which affirmed the Department of Transportation’s (DOT) recall and suspension of his Class 4 driver’s license to operate a school bus pursuant to Section 1519 of the Vehicle Code, 75 Pa. C. S. §1519, relating to the competency of drivers.
On October 17, 1980, the DOT recalled and suspended the appellant’s Class 4 driver’s license to operate a school bus based upon the appellant’s medical history of a myocardial infarction (heart attack) he suffered back in 1973. The appellant’s license was recalled pursuant to Section 1519 of the Vehicle Code, 75 Pa. C. S. §1519, after he was determined to be incompetent to operate a school bus based upon 67 Pa. Code §150.3 which in part requires that, at a minimum, no applicant for a Class 4 driver’s license have an established history or clinical diagnosis of a myocardial infarction. The appellant had been a commercial bus driver from 1933 through 1977 when he retired and secured employment with the Berks County Intermediate Unit as a school bus driver. The appellant’s personal physician had determined .that he was qualified to operate a motor vehicle and had stated that the appellant had been asymptomatic since the time of his heart attack in 1973. The appellant appealed to the court of common pleas alleging that 67 Pa. Code §150.3 was arbitrary and capricious as applied to him, that it goes beyond the intent of the Vehicle Code, and that it creates an invalid, irrebuttable presumption. The court of common pleas dismissed the appellant’s appeal and he now appeals to this court setting forth the same arguments he presented to the court below.
Since we find that the arguments presented by the appellant were adequately addressed by the court of *458common pleas, we will affirm on the able and comprehensive opinion of the Honorable W. Richard Eshelman in Commonwealth of Pennsylvania v. Huntsberger, 26 Pa. D. & C.3d 562 (1981). See also Department of Transportation v. Slater, 75 Pa. Commonwealth Ct. 310, 462 A.2d 870 (1983).
Order
And Now, this 19th day of August, 1983, the decision of the Court of Common Pleas of Columbia County, dated March 19,1981, dismissing the appeal of William L. Huntsberger is hereby affirmed.